Examiners Comment
Claims 1, 8, 11, 18 have been amended.
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
For independent claims 1 and 11, the following underlined claim limitation is not disclosed by any prior art: “… designating the first media device as an access point media device that is configured to transmit media content to the second media device and the third media device; transmitting, by the first media device, the media content to the second media device using simplex communication instead of duplex communication based on a first confidence level indicator derived from information received from the second media device indicating a first level of confidence; transmitting, by the first media device, the media content to the third media device using duplex communication instead of simplex communication based on a second confidence level indicator derived from information received from the third media device indicating a second level of confidence, wherein the first level of confidence indicates high confidence and the second level of confidence indicates low confidence; and outputting, by each media device in the group, the media content transmitted by the access point media device in a synchronized manner.”
Closest prior art
D’Amato (US 11,038,937 B1) discloses playback devices, groups of playback devices, and methods of operating playback devices and groupings thereof configured for hybrid sniffing and rebroadcast for networks, including Bluetooth networks (Abstract). FIG. 7 discloses media playback system configuration. Playback device 704 is configured as a group coordinator (GC) and playback devices are configured as group members (GM). Group coordinator is also configured to transmit signaling and/or control information to individual group members… and at col 46-47 criteria for designating/selecting group coordinator… the group coordinator transmits other channel or link parameters that may be required or desired for the group member to transmit and/or receive data via the channel/link…Group coordinator is also configured to transmit signaling and/or control information to individual group members. In operation, the signaling and/or control information includes, but is not limited to, one or more of (i) playback timing information and clock timing information that the group members use to play the audio content in synchrony with the other playback devices in the playback group. Hence D’Amato discloses a method of distributing media content within a group of media devices comprising a first media device, a second media device, and a third media device, each media device configured to output media content in a synchronized manner. However, it does not disclose the underlined limitations: “… designating the first media device as an access point media device that is configured to transmit media content to the second media device and the third media device; transmitting, by the first media device, the media content to the second media device using simplex communication instead of duplex communication based on a first confidence level indicator derived from information received from the second media device indicating a first level of confidence; transmitting, by the first media device, the media content to the third media device using duplex communication instead of simplex communication based on a second confidence level indicator derived from information received from the third media device indicating a second level of confidence, wherein the first level of confidence indicates high confidence and the second level of confidence indicates low confidence; and outputting, by each media device in the group, the media content transmitted by the access point media device in a synchronized manner.”

Fang (US20180167832A1) discloses confidence level or trust level of packets reaching destination, based on the type of communication. FIG. 2 discloses a flowchart for setting modes of data transmission is adapted to the base station device BS, para 28-33, a signal quality indicator/i.e. representing the confidence level indicator, from a terminal device TD is received by a base station device BS… and compared to a predetermined threshold by the base station device BS… the terminal device TD is set as a first type terminal device only allowed to apply half duplex/i.e. simplex transmission or a second type terminal device allowed to apply full duplex transmission by the base station device BS according to the comparison result. For example, whether channel quality indicator (CQI) is smaller than a predetermined threshold is determined by the base station device BS. If yes, the terminal device TD is set as the first type terminal device. If no, the terminal device TD is set as the second type terminal device. Or, whether SINR is smaller than a predetermined threshold is determined by the base station device BS. If yes, the terminal device TD is set as the first type terminal device. If no, the terminal device TD is set as the second type terminal device. 
Fang uses half duplex and duplex communication based on confidence level being low and high respectively. However, Fang does not disclose using simplex and duplex communication based on confidence level being high and low respectively. Hence Fang does not disclose: ““… designating the first media device as an access point media device that is configured to transmit media content to the second media device and the third media device; transmitting, by the first media device, the media content to the second media device using simplex communication instead of duplex communication based on a first confidence level indicator derived from information received from the second media device indicating a first level of confidence; transmitting, by the first media device, the media content to the third media device using duplex communication instead of simplex communication based on a second confidence level indicator derived from information received from the third media device indicating a second level of confidence, wherein the first level of confidence indicates high confidence and the second level of confidence indicates low confidence; and outputting, by each media device in the group, the media content transmitted by the access point media device in a synchronized manner.”

For independent claim 8, the following underlined claim limitation is not disclosed by any prior art: “… designating the first media device as an access point media device that is configured to transmit media content to the second media device and the third media device, wherein designating the first media device as the access point media device is performed when the first media device powers on ...”

For independent claim 18, the following underlined claim limitation is not disclosed by any prior art: “… a group of media devices comprising a first media device and a plurality of other media devices, each media device configured to output media content, wherein the first media device is designated as an access point media device that is configured to transmit media content using duplex communication to all of the plurality of other media devices in the group based on a group indicator having a first value, and the first media device is configured to transmit media content using simplex communication to al[ of the plurality of other media devices in the group based on the group indicator having a second value.”

Closest prior art
D’Amato (US 11,038,937 B1) discloses signaling information that the group members use to manage the setup and operation of the playback group, e.g., signaling for establishing which playback device should be the group coordinator, signaling for transferring the group coordinator responsibility from one playback device to another playback device; also see col 46-47 criteria for designating group coordinator… and Identifiers associated with the Dining Room may indicate that the Dining Room is part of the Dining+Kitchen zone group and that devices are grouped (FIG. 1L); and at col 20, lines3-5, Playback devices may be dynamically grouped to form new or different groups that synchronously play back audio content. However, it does not disclose “… a group of media devices comprising a first media device and a plurality of other media devices, each media device configured to output media content, wherein the first media device is designated as an access point media device that is configured to transmit media content using duplex communication to all of the plurality of other media devices in the group based on a group indicator having a first value, and the first media device is configured to transmit media content using simplex communication to al[ of the plurality of other media devices in the group based on the group indicator having a second value.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472